OFFICE      OF THE ARORNEY         GENERAL     OF TEXAS
                                            AUSTIN
OSmAw
    c MANN
A-   .alaUab


        Stat.     Codsrlon        for tb   Blind
        state     orrio      ~ulldlng
        Austin,     Texan

        Dear &a&n:                           Attention:




                                                          ttcr   0r cctober   3, 1939,




                                                    lnformitlon,   The
                                                   hu ecilary of h supar-
                                                    cltles   in Terms for
                                                   a Lighthouse.    These




                                 We desire to mow 1I the Comlsclon
                          tor the Blind may dot 1s an agent for
                          mrketlag    articles aada at the verlous
                          Llghth-luses in our exhibit br;oth at the
                          iirazos Vailry ?alr.   The articlea  C0lrS15l8&
                          to us for sale are owned by the lndlvl4uala
                          amking such mtlcles    sd the county assoola-
                          tiona for the blind.    The State Conmission
dt;rLa Comlsslon    tar   thr Blind,   Page 2



            be   no equity or ownership or any kind
            in the articles.   The Coamlaslon darlree,
            If it any, td assist the blind in dlspos-
            lng ot their products end enC?OIirdgingthe
            sale or such products In the StaLe.
                  “If permlttod to meke these sales,
            the Comlsslon    will turn the proceed8 Irma
            such sales over to the respeotlro     county
            nrsooletloae,   who will in turn distribute
            the funds according to owuership.      Sinoe
            the Cormlsslon will have no Interest     or
            control   over these funds, will it be neces-
            aary rot us to aeke any report to the State
            kudltor,   Treueurer, or Comptroller,   of the
            funds received f’or such se,le~?~
          The answer to your question, we believe, is found In
Article 32C7a, Vernon*s hevlsed Civil Statutes or Texas, as
amnded, 1931, a pert of which Is quoted below:
                   “Sac. e.    The State Comalsslon for
            the Blind shall rmintain a Bureau or In-
            forjration,   the object or whloh shall be to
            aid tho blind whose training       1s not other-
            wise provided for,     In finding employxm,
            In devrloping hone industries        aaong the
            blind, and in ;P4rketlng their pro$uats.
            The Commlsslon ehall In its discretion
            furnish mteriels,      tools and books for the
            uso as a atarm in rehabilitating         such per-
            sons, end it may establish      WOrkihODS eiid
            aaleerooms,    and shall have authorltg       to
            use any receipta     or earnings that ecurue
            frown the operation of Industrial        schools,
            salesrooaui or workshops as provided In
            this Chapter, but det&led        btateaent or
            receipts    or earnings and er~nditures
            shall be mde monthly to the Atiitor           of
            the State.”      (Underscoring   ours .)
             The langu;?ge of the 8tatutes is very clear t&t the
ComIsslon     mxy aid in nurketing the products mde by the blind
and your glan or selling     theee articles in oonneotlon with your
exhibit   .it the Brezos Vulley Pair is within the scope or the
authority    granted you by this stdtutr.   Bovm9er, 9.13axmwer to
tit&e   Comlsslon   for    the Blind,   Page 3


your second question,     even though the Coamlsslon will have
no interest    or control over tlm iund8, the 8t.tutr it very
oleer In requiring     that a detelled stetcinent of reoelpts  or
earnings end erpndlturrs      rhould be made to the mlltor    of
the titete of any suoh rmtter in whl.oh the Blind Comlsslon
is partlclpetlng.
                                                 Very truly   your8
                                          MTOBNEYCZWFii~LOF ‘JXXAS



                                          BY           (Signed j
                                                       Rrederlk B Iselg
                                                               Asslstent
FBI : i?S
tiEzcOVzD:   Ootober      13, 1939
Robert E. Kepice (Slgaed)
ACTING A T%iNEY GaZii~i 72 TEXAS



HPPBLVKD
       Oi’IBION CO’4dI;‘TEZ BY B.:,.B.         C&I?-